Citation Nr: 1709424	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel






INTRODUCTION

The Veteran had active service from January 1955 to December 1956.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in April 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012 the Veteran testified at a Board hearing at the RO before a Veterans Law Judge.  In February 2017, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, providing the Veteran with an opportunity to request a new hearing before the Board.  In February 2017, the Board received a letter from the Veteran indicating that he desired another Board (video) hearing.  

The Board notes that the Veteran had a Board hearing scheduled for November 2016.  Correspondence received in December 2016 reveals that the Veteran was unable, for good cause, to attend that hearing.  As such, a new Board video hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via videoconference.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




